          Case 1:09-cr-00581-WHP Document 1064 Filed 04/30/21 Page 1 of 2




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------------X
 UNITED STATES OF AMERICA,                                            :

                                                                         : S6 09 CR 581 (WHP)
                          - v. -
                                                                         : PETITIONERS’ MOTION FOR
                                                                           SANCTIONS AGAINST THE
 PAUL M. DAUGERDAS,                                                      : GOVERNMENT

                                            Defendant.                   :

---------------------------------------------------------------------X

ELEANOR DAUGERDAS,                                                       :
PMD INVESTMENTS LLC, and
WBLG WALWORTH LLC,                                                       :

                                             Petitioners.
 --------------------------------------------------------------------X


          PLEASE TAKE NOTICE that Petitioners Eleanor Daugerdas, PMD Investments LLC

 and WBLG Walworth LLC, based on the Declaration of their attorney, James R. DeVita, Esq.,

 dated April 29, 2021 and the exhibits thereto, and the accompanying memorandum of law, and

 the prior proceedings in this case, hereby move this Court for an order imposing sanctions on the

 United States of America pursuant to Rule 37(b)(2)(A) and (C), Federal Rules of Civil

 Procedure, and the Court’s inherent power to manage its own affairs, for its failure to produce

 documents as required by an Order of this Court dated July 26, 2018 (Docket No. 935), and its

 failure to preserve documents within its custody and control, such sanctions to include:

         1. An order pursuant to Rule 37(b)(2)(A)(i) directing that the matters embraced in the
 Court’s order of July 26, 2018 and other designated facts be taken as established for purposes of
 this proceeding, as Petitioners claim;
         2. An order pursuant to Rule 37(b)(2)(A)(ii) prohibiting the government from opposing
 Petitioners’ designated claims or from introducing designated matters in evidence;


                                                          1
        Case 1:09-cr-00581-WHP Document 1064 Filed 04/30/21 Page 2 of 2




        3. An order pursuant to Rule 37(b)(2)(A)(iv) staying further proceedings pending
resolution of this motion and ordering discovery of the government with respect to the issues
raised by it;
      4. An order pursuant to Rule 37(b)(2)(A)(vi) rendering a default judgment against the
government;
       5. An order pursuant to the Court’s inherent power presuming or inferring that the lost
Jenkins & Gilchrist bank records contained evidence unfavorable to the government;
      6. An order pursuant to Rule 37(b)(2)(C) and the Court’s inherent power ordering the
government to pay Petitioners’ expenses, including reasonable attorney’s fees, caused by the
government’s violation of the Court’s July 26, 2018 Order and its failure to preserve evidence;
       7. An order pursuant to Rule 37(b)(2)(A) and the Court’s inherent power vacating, in
whole or in part, the Court’s preliminary order of forfeiture; and
An order granting such other and further relief to which Petitioners may be entitled.

Dated: White Plains, New York
       April 30, 2021

                                             s/ James R. DeVita___
                                             James R. DeVita (JRD 5659)
                                             LAW OFFICES OF JAMES R. DeVITA, PLLC
                                             81 Main St., Suite 504
                                             White Plains, New York 10601

                                             Of Counsel:
                                             Ronald E. DePetris
                                             P.O. Box 6034
                                             Southampton, New York 11969
                                             (631) 283-8652




                                                2
